Citation Nr: 1403792	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, daughter and son


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran, his spouse, daughter and son testified before the undersigned sitting at the RO.  The transcript of that hearing is of record.  This claim was previously before the Board, in June 2013, when the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, was denied.  The Veteran appealed the denial of entitlement to service connection for an acquired psychiatric disability, to include PTSD to the United States Court of Appeals for Veterans Claims (Court), which in November 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's November 2013 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to service connection for acquired psychiatric disability, to include PTSD, is appropriate.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the JMR, the parties argued that the June 2012 and November 2012 VA medical opinions did not substantially comply with the February 2012 Board remand.  Specifically, neither VA examiner addressed the Veteran's psychiatric conditions, other than PTSD, to reconcile their opinions with the Article 91 violation issued in December 1967, the USS Pueblo incident in January 1968, and the various lay statements of records.  Additionally, the parties argued that neither the June 2012 nor the November 2012 VA medical opinions provided a complete rationale for all opinions expressed.  Additionally, the November 2012 VA examiner did not explain why the Veteran's specific diagnosed conditions are not related to the Veteran's military service but provided an insufficient general statement related to psychiatric conditions found in both the civilian and military populations.  Moreover, the Court found the fact that the November 2012 VA examiner relied the fact that other treatment providers have never diagnosed the Veteran with PTSD or any other mental disorders caused by military service as wholly insufficient because this examiner was tasked with providing such expert opinion.

Consequently, a VA examination and opinion are needed prior to further consideration of the claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate VA examiner for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorder(s) diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination. 

With respect to any acquired psychiatric disorder present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  In doing so, the examiner should reconcile any opinion with the Article 91 violation issued in December 1967, the USS Pueblo incident in January 1968, and the various lay statements of record.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  .  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



